         CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

RICHARD SAZONOFFF, on behalf of                    Civil Action No. 21-cv-1264
himself and others similarly situated,
                                                   CLASS ACTION COMPLAINT
                      Plaintiff,

       v.                                          JURY TRIAL DEMANDED

FRONTLINE ASSET STRATEGIES,
LLC,

                      Defendant.
                          ______________________________

                                    Nature of the Action

       1.      Richard Sazonoff (“Plaintiff”) brings this case under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of

consumers in Minnesota and Illinois whose private, debt-related information Frontline

Asset Strategies, LLC (“Defendant”) shared with an unauthorized third party in its efforts

to collect their debts.

       2.      By way of background, Congress enacted the FDCPA in 1977 to “eliminate

abusive debt collection practices by debt collectors, to insure that those debt collectors

who refrain from using abusive debt collection practices are not competitively

disadvantaged,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the use of

abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

Congress found to have contributed “to the number of personal bankruptcies, to marital

instability, to the loss of jobs, and to invasions of individual privacy.” Id., § 1692(a).




                                               1
        CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 2 of 14




       3.     The Consumer Financial Protection Bureau (“CFPB”)—the federal agency

tasked with enforcing the FDCPA—once explained that “[h]armful debt collection

practices remain a significant concern today. In fact, the CFPB receives more consumer

complaints about debt collection practices than about any other issue.” 1

       4.     Pertinent here, the FDCPA at section 1692c(b), titled “Communication with

third parties,” commands:

       Except as provided in section 1692b of this title, without the prior consent
       of the consumer given directly to the debt collector, or the express
       permission of a court of competent jurisdiction, or as reasonably necessary
       to effectuate a postjudgment judicial remedy, a debt collector may not
       communicate, in connection with the collection of any debt, with any
       person other than the consumer, his attorney, a consumer reporting agency
       if otherwise permitted by law, the creditor, the attorney of the creditor, or
       the attorney of the debt collector.

15 U.S.C. § 1692c(b).

       5.     And the provision cross-referenced, section 1692b, governs how a debt

collector may communicate “with any person other than the consumer for the purpose of

acquiring location information.” 15 U.S.C. § 1692b.

       6.     The FDCPA thus broadly prohibits a debt collector from communicating

with anyone other than the consumer “in connection with the collection of any debt,”

subject to several carefully crafted exceptions—some enumerated in section 1692c(b),

and others in section 1692b—none of which applies here.



1
        See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
parham-p.c./140821briefhernandez1.pdf (last visited May 21, 2021).

                                             2
        CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 3 of 14




       7.     Despite this prohibition—one designed to protect consumers’ privacy—

debt collectors, including Defendant, often communicate with third-party mail vendors in

connection with the collection of consumer debts, including by sending those vendors

personal information regarding consumers’ alleged debts.

       8.     Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]

reported using letter vendors.” 2

       9.     These third-party letter vendors use information provided by debt

collectors—such as the consumer’s name and address, the name of the creditor to whom

the debt is allegedly owed, the name of the original creditor, and the amount of the

alleged debt—to fashion, print, and mail debt collection letters to consumers.

       10.    This unnecessary, and illegal, practice of communicating with third parties

in connection with the collection of consumer debts exposes private information

regarding alleged debts to third parties not exempted by the FDCPA.

       11.    Upon information and belief, Defendant routinely communicates with

third-party vendors, in connection with the collection of debts, to provide them protected

information regarding consumer debts that those vendors are not authorized to receive, in

violation of the FDCPA.

       12.    Plaintiff thus seeks relief on behalf of all similarly situated Minnesota and

Illinois consumers to whom Defendant caused debt collection letters to be sent that were

prepared, printed, or mailed by a third-party vendor.



2
       84 FR 23274, at 23396 n.749.

                                             3
        CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 4 of 14




                                          Parties

       13.     Plaintiff is a natural person who at all relevant times resided in Cook

County, Illinois.

       14.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or

asserted to be owed or due, a creditor other than Defendant.

       15.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be

owed or due, arises from a transaction in which the money, property, insurance, or

services that are the subject of the transaction were incurred primarily for personal,

family, or household purposes—namely, a personal credit card (the “Debt”).

       16.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       17.     Defendant is a limited liability company headquartered in Roseville,

Minnesota.

       18.     Defendant offers “Professional, Tech-Enabled, Recovery and Collection

Services.” 3

       19.     Defendant describes itself as “a tech-enabled, nationally licensed and

bonded full-service collection agency specializing in Accounts Receivables Management

(ARM) solutions. We assist clients with maximizing the recovery of delinquent and

nonperforming accounts while delivering unparalleled positive consumer interactions that

exceed expectations.” 4



3
       https://frontlineas.com/ (last visited May 21, 2021).
4
       https://frontlineas.com/about/ (last visited May 21, 2021).

                                             4
         CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 5 of 14




       20.      According to its website, Defendant’s “mission is to provide fair,

transparent collection and recovery solutions through advanced technologies and positive

experiences,” while “embrac[ing] the innovation that allows [it] to remain compliant with

industry changes and stay at the forefront of the industry.” 5

       21.      Defendant identifies itself as a debt collector on its website. 6

       22.      Defendant identified itself as a debt collector in its correspondence to

Plaintiff.

       23.      Defendant is an entity that at all relevant times was engaged, by use of the

mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as

defined by 15 U.S.C. § 1692a(5).

       24.      Upon information and belief, at the time Defendant attempted to collect the

Debt from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in

default from the time that Defendant acquired it for collection.

       25.      Defendant uses instrumentalities of interstate commerce or the mails in a

business the principal purpose of which is the collection of debts, or to regularly collect

or attempt to collect, directly or indirectly, debts owed or due, or asserted to be owed or

due, another.

       26.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).



5
       Id.
6
       Id.

                                                5
         CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 6 of 14




                                  Jurisdiction and Venue

        27.   This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

1331.

        28.   Venue is proper before this Court under 28 U.S.C. § 1391(b) as Defendant

maintains its principal place of business in this district.

                                     Factual Allegations

        29.   On or about February 10, 2021, Defendant caused a written communication

to be sent to Plaintiff in connection with the collection of the Debt.

        30.   A redacted copy of the February 10 letter to Plaintiff is attached as Exhibit

A.

        31.   The February 10 letter disclosed the balance of the Debt. Ex. A.

        32.   The February 10 letter identified the current creditor to whom Defendant

alleged the Debt was owed, as well as the original creditor for the Debt. Id.

        33.   The February 10 letter contained Plaintiff’s name and home address and

provided additional description of the Debt, including the last four digits of the original

account number. Id.

        34.   The February 10 letter also identified Defendant as a debt collector: “This

communication is from a debt collector and is an attempt to collect a debt. Any

information obtained will be used for that purpose.” Id.

        35.   At the time of the February 10 letter, there was no judgment against

Plaintiff regarding the Debt.

        36.   Defendant did not print the February 10 letter.


                                               6
         CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 7 of 14




       37.    Instead, in connection with its collection of the Debt, Defendant provided

information regarding Plaintiff and the Debt to a third-party mail vendor—including

Plaintiff’s name and address, the amount of the Debt, the name of the current and original

creditors, and other private details regarding the Debt.

       38.    That third-party vendor then printed the February 10 letter that was sent to

Plaintiff.

       39.    The third-party vendor also mailed the February 10 letter that was sent to

Plaintiff.

       40.    A return address on the letter does not match Defendant’s address in

Roseville, Minnesota.

       41.    That return address on the February 10 letter includes a P.O. Box in

Concord, California that is associated with CompuMail, Inc., a third-party mail vendor.

       42.    Defendant does not maintain an office in Concord, California.

       43.    CompuMail, however, is headquartered in Concord, California.

       44.    CompuMail boasts 20 years of experience as a “direct mail company” with

specialization “as a collection agency mail vendor.”7

       45.    According to its website, CompuMail “offers several multi-channel

delivery options to help you get your communications delivered and opened faster. In




7
       https://www.compumailinc.com/ (last visited May 21, 2021).


                                             7
        CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 8 of 14




addition to traditional print and mail services, we provide electronic message delivery

and online payment portals.” 8

       46.    CompuMail offers “Full Color Printing” with “[c]ompletely customizable

collection letters and envelopes.” 9

       47.    Defendant provided to CompuMail information regarding Plaintiff and the

Debt, including Plaintiff’s name, address, the amount of the Debt, and the current and

original creditors for the Debt.

       48.    Defendant communicated with CompuMail in connection with the

collection of the Debt.

       49.    Plaintiff did not consent to Defendant communicating with CompuMail in

connection with the collection of the Debt.

       50.    Plaintiff did not consent to Defendant communicating with any third-party

vendor in connection with the collection of the Debt.

                                   Class Action Allegations

       51.    Plaintiff brings this action as a class action pursuant to Federal Rules of

Civil Procedure 23(a) and (b)(3) on behalf of the following class:

       All persons (a) with a Minnesota or Illinois address (b) to which Frontline
       Asset Strategies, LLC sent, or caused to be sent, a written debt collection
       communication, (c) in connection with the collection of a consumer debt,
       (d) in the one year preceding the date of this complaint through the date of
       class certification, (e) that was prepared or mailed by a third-party vendor.


8
       Id.
9
        https://www.compumailinc.com/compumail-print-and-mail-services-checklist/
(last visited May 21, 2021).

                                              8
            CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 9 of 14




         52.    Excluded from the class is Defendant, its officers and directors, members of

their immediate families and their legal representatives, heirs, successors, or assigns, and

any entity in which Defendant has or had controlling interests.

         53.    The class satisfies Rule 23(a)(1) because, upon information and belief, it is

so numerous that joinder of all members is impracticable.

         54.    The exact number of class members is unknown to Plaintiff at this time and

can only be determined through appropriate discovery.

         55.    The class is ascertainable because it is defined by reference to objective

criteria.

         56.    In addition, upon information and belief, the names and addresses of all

members of the proposed class can be identified through business records maintained by

Defendant.

         57.    The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are

typical of the claims of the members of the class.

         58.    To be sure, Plaintiff’s claims and those of the members of the class

originate from the same practice utilized by Defendant—communicating in connection

with the collection of consumer debts, including the sending of personal, private

information regarding those debts, with a third-party vendor—and Plaintiff thus

possesses the same interests and has suffered the same injuries as each member of the

class.




                                              9
        CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 10 of 14




        59.      Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately

protect the interests of the members of the class and has retained counsel experienced and

competent in class action litigation.

        60.      Plaintiff has no interests that are contrary to or in conflict with the members

of the class that he seeks to represent.

        61.      A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since, upon information and belief, joinder of all

members is impracticable.

        62.      Moreover, as the damages suffered by individual members of the class may

be relatively small, the expense and burden of individual litigation could make it

impracticable for the members of the class to individually redress the wrongs done to

them.

        63.      There will be no unusual difficulty in the management of this action as a

class action.

        64.      Issues of law and fact common to the members of the class predominate

over any questions that may affect only individual members, in that Defendant has acted

on grounds generally applicable to the class.

        65.      Among the issues of law and fact common to the class:

              a) Defendant’s violations of the FDCPA as alleged herein;

              b) whether Defendant is a debt collector as defined by the FDCPA;

              c) whether Defendant’s communications with third-party mail vendors

                 regarding consumers’ alleged debts violate the FDCPA;


                                                10
        CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 11 of 14




             d) the availability of declaratory relief;

             e) the availability of statutory penalties; and

             f) the availability of attorneys’ fees and costs.

       66.      Absent a class action, Defendant’s violations of the law will be allowed to

proceed without a full, fair, judicially supervised remedy.

 Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b)

       67.      Plaintiff repeats and re-alleges each and every factual allegation contained

in paragraphs 1 through 66 above.

       68.      The FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector may

not communicate, in connection with the collection of any debt, with any person other

than the consumer, his attorney, a consumer reporting agency if otherwise permitted by

law, the creditor, the attorney of the creditor, or the attorney of the debt collector.”

       69.      By communicating with a third-party mail vendor in connection with the

collection of the Debt—including by disclosing, among other things, the existence of the

Debt, the amount allegedly owed, and the alleged current and original creditors—

Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection & Mgmt.

Servs., Inc., 994 F.3d 1341 (11th Cir. 2021).

       70.      The harm suffered by Plaintiff is particularized in that the illegal

communications related to his personal alleged debt.

       71.      And the violation of Plaintiff’s right not to have his private information

shared with third parties is a concrete injury sufficient to confer standing.




                                                11
        CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 12 of 14




       72.    To be sure, the harm Plaintiff alleges here—disclosure of private

information of a personal, sensitive nature to third-party vendors—is precisely the type of

abusive debt collection practice that the FDCPA was designed to prevent. See 15 U.S.C.

§ 1692(a) (“Abusive debt collection practices contribute to the number of personal

bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.”) (emphasis added).

       73.    As a result of the sharing of his private information in connection with the

February 10 letter, Plaintiff is embarrassed and distressed by the disclosure of his

sensitive financial details.

       74.    Furthermore, Defendant’s debt collection conduct also created a material

risk of harm to the concrete privacy interests Congress was trying to protect in enacting

the FDCPA.

       75.    A consumer whose private information concerning sensitive financial

topics is shared with third parties is likely to suffer embarrassment, stress, or anxiety

about such disclosure, as Plaintiff felt here.

       76.    Additionally, by communicating with a third party in connection with the

collection of the Debt, Defendant harmed Plaintiff by invading his privacy. E.g., Heglund

v. Aitkin Cnty., 871 F.3d 572, 577-78 (8th Cir. 2017) (confirming Article III standing for

statutory violation rooted in protecting individual privacy interests).

       77.    That is, by communicating with a third party in connection with the

collection of the Debt, Defendant harmed Plaintiff by disclosing private facts about him

without his permission to do so.


                                                 12
CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 13 of 14




WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

A. Determining that this action is a proper class action under Rule 23 of the

   Federal Rules of Civil Procedure;

B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

C. Awarding Plaintiff and members of the class statutory damages pursuant to 15

   U.S.C. § 1692k;

D. Awarding members of the class actual damages incurred, as applicable,

   pursuant to 15 U.S.C. § 1692k;

E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with

   respect to Plaintiff and the class;

F. Awarding Plaintiff and members of the class their reasonable costs and

   attorneys’ fees incurred in this action, including expert fees, pursuant to 15

   U.S.C. § 1692k and Rule 23 of the Federal Rules of Civil Procedure;

G. Awarding Plaintiff and the members of the class any pre-judgment and post-

   judgment interest as may be allowed under the law; and

H. Awarding other and further relief as the Court may deem just and proper.

                              TRIAL BY JURY

Plaintiff is entitled to, and hereby demands, a trial by jury.




                                         13
     CASE 0:21-cv-01264-MJD-ECW Doc. 1 Filed 05/21/21 Page 14 of 14




DATED: May 21, 2021              Respectfully submitted,



                                 /s/ Thomas J. Lyons Jr
                                 Thomas J. Lyons Jr, Esq.
                                 Consumer Justice Center P.A.
                                 367 Commerce Court
                                 Vadnais Heights, MN 55127
                                 Telephone: 651-770-9707
                                 Facsimile: 651-704-0907
                                 tommy@consumerjusticecenter.com

                                 Jesse S. Johnson, Esq.*
                                 GREENWALD DAVIDSON RADBIL PLLC
                                 7601 N. Federal Hwy., Suite A-230
                                 Boca Raton, Florida 33487
                                 Tel: (561) 826-5477
                                 jjohnson@gdrlawfirm.com

                                 Counsel for Plaintiff and the proposed class

                                 *to seek admission pro hac vice




                                   14
